MEMORANDUM DECISION
                                                                     Apr 30 2015, 10:00 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Frederick Vaiana                                          Gregory F. Zoeller
Voyles Zahn & Paul                                        Attorney General of Indiana
Indianapolis, Indiana
                                                          Lyubov Gore
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

James Currin,                                             April 30, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1410-CR-709
        v.                                                Appeal from the Marion Superior
                                                          Court
                                                          The Honorable Sheila A. Carlisle,
State of Indiana,                                         Judge
Appellee-Plaintiff                                        The Honorable Stanley M. Kroh,
                                                          Magistrate
                                                          Cause No. 49G03-1405-FB-27808




Bradford, Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015         Page 1 of 8
[1]   On the afternoon of Memorial Day, 2014, Anthony Moffit was enjoying a

      barbeque at his Indianapolis home with Veronica Alexander, his partner of

      eighteen years and with whom he had three children. Appellant-Defendant

      James Currin drove by with Shante Bowie screaming at Anthony and

      Alexander. When Anthony confronted James, the two began a fistfight that

      lasted two to three minutes, after which all dispersed.


[2]   A short time later, James and Shante returned, accompanied by several others,

      the men in the group armed with two-by-fours and the women with knives.

      Veronica was attacked and was stabbed four times, while Anthony was struck

      in the head with a two-by-four and knocked unconscious. While Anthony was

      on the ground, James kicked and stomped him. The fight continued until

      police arrived, at which point the attackers fled. Anthony suffered a broken jaw

      which had to be wired shut.


[3]   Appellee-Plaintiff the State of Indiana charged James with Class B felony

      aggravated battery and Class D felony battery. Following a bench trial, the trial

      court found James guilty as charged and sentence him to an aggregate sentence

      of eight years with two suspended, one to probation. James contends that the

      State failed to introduce evidence sufficient to sustain his conviction for

      aggravated battery under a theory of accomplice liability. Because we disagree,

      we affirm.



                            Facts and Procedural History

      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 2 of 8
[4]   In the afternoon of May 26, 2014, Memorial Day, Anthony, Veronica, and

      their children were having a barbeque with family and friends on the porch of

      their family home in Indianapolis. James and Shante, with whom James had

      children, drove by in their grey Kia minivan, yelling profanities at Anthony and

      Veronica’s daughter and throwing something at her as well. When the van

      returned, Anthony ran beside the van and confronted James. When James

      emerged, he and Anthony engaged in a fistfight for approximately two to three

      minutes. When police were called, the altercation ended and all returned to

      their homes.


[5]   What occurred next can best be described as a free-for-all. Approximately

      twenty to twenty-five minutes later, James, Shante, Vicky Brooks (Shante’s

      mother), Lamont Brooks (Shante’s uncle), Shawn Patrick Bowie (Shante’s

      brother), Darnell Wilson (Shante’s uncle), Sheila Brooks (Shante’s sister), and

      others approached across a vacant lot. The men were armed with two-by-fours

      and, after the group crossed the street into Anthony and Veronica’s yard, Vicky,

      Shante, and Sheila produced knives and stabbed Veronica four times.


[6]   Meanwhile, Lamont punched Anthony, and James, Shawn, and Darnell began

      to hit Anthony as well. As James and Anthony fought, Shawn “whacked”

      Anthony in the head with a two-by-four. Tr. p. 27. Anthony was knocked

      unconscious and fell to the ground, where Darnell and James continued to hit,

      kick, and stomp him. When Anthony’s eleven-year-old daughter K.A. grabbed

      a broom and ran to his aid, James kicked her in the chest. Additionally, Vicky

      stabbed Veronica’s cousin Kenny Brown and one of Shante’s uncles knocked

      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 3 of 8
      him unconscious, Anthony’s sixteen-year-old son was stabbed in the arm, and

      Darnell hit Anthony’s fourteen-year-old son J.A. in the side with a two-by-four.

      The group dispersed when police arrived. Anthony suffered a broken jaw that

      had to be wired shut. At the time of trial, Anthony was still having trouble with

      his jaw and had had to return to the hospital often.


[7]   On May 30, 2014, the State charged James with Class B felony aggravated

      battery on Anthony and Class A misdemeanor battery on Anthony’s daughter.

      James’s case was tried to the bench on August 27, 2014. While several

      witnesses testified regarding the events of Memorial Day, the trial court stated

      on the record that it found J.A. to be particularly credible. J.A. had testified

      that he saw Anthony being struck with a two-by-four, but could not say by

      whom, only that it was not James. J.A. added that he did not see James

      wielding a two-by-four. J.A. did testify that he saw James “stomping” Anthony

      after he was on the ground. Tr. p. 125. At the trial court’s request, the parties

      argued their cases regarding the aggravated battery charge on a theory of

      accomplice liability. The trial court found James guilty as charged. On

      September 9, 2014, the trial court sentenced James to eight years for aggravated

      battery, with one of two suspended years to be spent on probation, and two

      years for battery, the sentences to be served concurrently.

                                 Discussion and Decision




      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 4 of 8
                                 Sufficiency of the Evidence
[8]   When reviewing the sufficiency of the evidence, we neither weigh the evidence

      nor resolve questions of credibility. Jordan v. State, 656 N.E.2d 816, 817 (Ind.

      1995). We look only to the evidence of probative value and the reasonable

      inferences to be drawn therefrom which support the verdict. Id. If from that

      viewpoint there is evidence of probative value from which a reasonable trier of

      fact could conclude that the defendant was guilty beyond a reasonable doubt,

      we will affirm the conviction. Spangler v. State, 607 N.E.2d 720, 724 (Ind.

      1993).


[9]   If James’s conviction for aggravated battery of Anthony is to be affirmed, it will

      be on an accomplice-liability basis, as the trial court seems to have specifically

      found that James was not the person who struck Anthony in the head with a

      two-by-four. Consequently, the State was required to establish that James was

      an accomplice to “[a] person who knowingly or intentionally inflict[ed] injury

      on a person that create[ed] a substantial risk of death or cause[d] … serious

      permanent disfigurement [or] protracted loss or impairment of the function of a

      bodily member or organ[.]” Ind. Code § 35-42-2-1.5. “A person who

      knowingly or intentionally aids, induces, or causes another person to commit

      an offense commits that offense, even if the other person … has not been

      prosecuted for the offense;… has not been convicted of the offense; or … has

      been acquitted of the offense.” Ind. Code § 35-41-2-4.


               In determining whether there was sufficient evidence for
               purposes of accomplice liability, we consider such factors as: 1)

      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 5 of 8
               presence at the scene of the crime; 2) companionship with
               another at the scene of the crime; 3) failure to oppose
               commission of the crime; and 4) course of conduct before,
               during, and after occurrence of the crime. [Ind. Code § 35-41-2-
               4]. A defendant’s mere presence at the crime scene, or lack of
               opposition to a crime, standing alone, is insufficient to establish
               accomplice liability. Tobar v. State, 740 N.E.2d 109, 112 (Ind.
               2000). Flight shows consciousness of guilt. State v. Torphy, 217
               Ind. 383, 387-88, 28 N.E.2d 70, 72 (1940).
               These factors may be considered in conjunction with a
               defendant’s course of conduct before, during, and after the crime,
               and a defendant’s companionship with the one who commits the
               crime. Id. Furthermore, accomplice liability applies to the
               contemplated offense and all acts that are a probable and natural
               consequence of the concerted action. Wieland v. State, 736
               N.E.2d 1198, 1202 (Ind. 2000). Moreover, an accomplice is
               equally culpable as the one who commits the actual crime. Hauk
               v. State, 729 N.E.2d 994, 998 (Ind. 2000). Finally, it is not
               necessary for [James] to have participated in every element of the
               crime under a theory of accomplice liability. Bruno v. State, 774
               N.E.2d 880, 882 (Ind. 2002).
       Tuggle v. State, 9 N.E.3d 726, 736 (Ind. Ct. App. 2014), trans. denied.


[10]   We conclude that the State has produced sufficient evidence to sustain James’s

       conviction for aggravated battery based on accomplice liability. James’s

       presence at the scene of the aggravated battery is supported by the testimony of

       no fewer than seven witnesses and is not seriously in dispute. The State also

       produced ample evidence to establish companionship with others who were

       also participating in the attack. The State produced evidence that James walked

       back to Anthony’s house with several others, almost all of whom were blood

       relatives to Shante, the mother of James’s children. James participated in the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 6 of 8
       initial beating of Anthony, along with Shawn, Darnell, and Lamont. Just

       before Shawn struck Anthony in the head with a two-by-four, James “swung”

       at Anthony with his fists. Tr. p. 122. After Anthony had been felled by

       Shawn’s blow, James proceeded to kick and stomp him. The evidence indicates

       James’s full participation in the group attack on Anthony, from beginning to

       end.


[11]   As for the third factor, the evidence just discussed is more than sufficient to

       establish that James, far from opposing the crime, was an active participant.

       Finally, James’s actions before and after the aggravated battery on Anthony

       support a finding of accomplice liability. The event that ultimately led to the

       pitched battle in Anthony’s yard was the earlier fistfight between James and

       Anthony, which was provoked by James. James told Anthony that he was

       going to “F [him] up” and told Shante that he was going to “beat [Anthony’s]

       a[**].” Tr. pp. 57, 168. After the initial fistfight, James and Shante gathered

       Shante’s family and friends, armed themselves, and returned to Anthony’s as a

       group. After kicking and stomping Anthony as he lay unconscious, James

       kicked K.A. in the chest when she attempted to come to Anthony’s aid. James

       fled from the scene as police arrived, indicating culpability. See Torphy, 217

       Ind. at 387-88, 28 N.E.2d at 72.


[12]   James’s argument seems to be that an affirmance of his conviction for

       aggravated battery on Anthony would be an absurd result, because he could

       have just as easily been prosecuted and convicted of attacks on the other victims

       under a theory of accomplice liability, but was not. First, the record seems to

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 7 of 8
       indicate that James only had significant involvement in the crimes against

       Anthony and K.A., for which he faced charges. Second, the State was free to

       prosecute James in any way it saw fit, and we will not second-guess its decision

       in this regard. James has failed to establish that his conviction for aggravated

       battery is unsupported by sufficient evidence.


[13]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-709 | April 30, 2015   Page 8 of 8